COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Humphreys and Clements
Argued at Salem, Virginia


HARDEE'S OF CLINTWOOD AND
 BODDIE NOELL ENTERPRISES, INC.
                                          MEMORANDUM OPINION* BY
v.   Record No. 1753-02-3             JUDGE RUDOLPH BUMGARDNER, III
                                             FEBRUARY 11, 2003
ESTHER JEAN ROBINSON


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           Monica Taylor Monday (Dale W. Webb; Gentry
           Locke Rakes & Moore, on briefs), for
           appellants.

           (Paul L. Phipps; Lee & Phipps, P.C., on
           brief), for appellee. Appellee submitting on
           brief.


     Hardee's of Clintwood contends the commission erred in

awarding benefits for an injury not included in the original

award and barred by the statute of limitations, Code § 65.2-601. 1

It also argues the commission erred in finding a causal

connection between the injury and the accident.   We conclude the

claim is barred and reverse the commission's decision.

     On July 11, 1999, the worker slipped and fell on steps

while at work.   The employer accepted the claim as compensable,


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
       "The right to compensation . . . shall be forever barred,
unless a claim be filed with the Commission within two years
after the accident." Code § 65.2-601.
and the parties signed a memorandum of agreement that listed the

injury as "fractured coccyx."    The commission entered an award,

and the worker received benefits through August 1, 1999.       The

worker did not amend the memorandum of agreement.

     On June 29 and July 23, 2001, the worker filed claims for

lost wages.   She received injections to her left hip and was

unable to work.   The claim forms stated the date of injury and

the dates for which benefits are sought, but did not state the

nature of the injury.   Further, medical records were submitted

after the statute of limitations expired. 2

     The deputy commissioner denied the claim because "the

disability claimed results from injury to a different part of

claimant's anatomy separate and apart from the coccyx."    The

statute of limitations barred the claim because more than two

years had passed since the accident. 3   The full commission

reversed with one commissioner dissenting.    It ruled:   "We find

that it is inappropriate to require or expect an employee to

petition to amend a Memorandum of Agreement prepared by her

employer to expand coccyx to include sacrum, pyriformis, or




     2
       The 2000-2001 medical records were filed with the
commission on July 23, 2001, August 3, 2001, August 27, 2001,
and September 13, 2001.
     3
       In the alternative, the deputy concluded that the worker
failed to prove that the injury to her piriformis or sciatic
nerve was causally related to the July 11, 1999 accident.

                                - 2 -
posterior hip.    Such an interpretation of the Act is too

restrictive."

        We view the evidence and all reasonable inferences fairly

deducible therefrom in the light most favorable to the worker.

R.G. Moore Bldg. Corp. v. Mullins, 10 Va. App. 211, 212, 390

S.E.2d 788, 788 (1990).    We uphold the commission's factual

findings supported by credible evidence.     James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

However, we are not bound by its conclusions of law.     Cibula v.

Allied Fibers & Plastics, 14 Va. App. 319, 324, 416 S.E.2d 708,

711 (1992).

        After her fall on July 11, 1999, the worker reported to the

emergency room with bruising and tenderness of her coccygeal

area.    X-rays showed she fractured her coccyx.   Two days later

Dr. Alderman diagnosed her with mild lumbar muscle strain on the

right side and referred her to Dr. Kotay, an orthopedic surgeon.

        Dr. Kotay did not examine the worker until September 7,

2000.    At that time, she complained of intermittent back pain

with pain that occasionally radiated down the left upper thigh.

Dr. Kotay suspected mild degenerative disc disease, but an MRI

was normal.    On October 17, 2000, the worker reported increased

back pain and left leg pain that occasionally radiated to the

knee and foot.    Dr. Kotay noted the symptoms had been present

over a year and had progressively gotten worse.    On November 7,

2000, he added, "Clinically [the worker's] back pain is
                             - 3 -
radiating to the left upper thigh. . . .    There is obviosu [sic]

evidence of SI joint involvement."

        On March 8, 2001, the worker reported her "left leg feels

like its trying to give out and feels like it shakes."

Dr. Kotay suspected the worker might be suffering from

piriformis syndrome.    The worker reported pain in her upper

thigh and, on March 15, 2001, she reported pain and aching in

her hips.    Dr. Kotay recommended injections to the piriformis

area, which were administered in June and July 2001.

        An "employee must assert against his employer any claim

that he may have for any injury growing out of the accident."

Shawley v. Shea-Ball Constr. Co., 216 Va. 442, 446, 219 S.E.2d

849, 853 (1975).    The requirement is jurisdictional, and failure

to file a claim within the two years of the accident bars the

claim.     Barksdale v. H.O. Engen, Inc., 218 Va. 496, 497, 237

S.E.2d 794, 795 (1977).    The purpose of Code § 65.2-601 is to

provide the parties with notice of the potential issues in the

case.    Proper notice enables the employer to determine whether

the employee "has in fact been injured, the nature of the

injury, whether it arose out of and in the course of his

employment, whether permanent or temporary, and whether

compensable or not."     Shawley, 216 Va. at 446, 219 S.E.2d at

852.

        In Shawley, the parties signed a memorandum of agreement

and the commission entered an award for injury to the right hip
                             - 4 -
and left ankle.   The worker first reported and sought benefits

for back and right ankle pain after the statute of limitations

expired.   The Supreme Court held that the claims for injuries to

body parts not identified on the memorandum of agreement were

time barred.   In Johnson v. Paul Johnson Plastering, 37 Va. App.

716, 561 S.E.2d 40 (2002), notice of a head injury did not

constitute notice of a brain injury.    "Nothing in the record

provided notice that injury to the brain was a possible claim in

this case."    Id. at 726, 561 S.E.2d at 45.

     In this case, the deputy commissioner determined that the

injury to the piriformis, sacrum, or posterior hip was to a

separate and distinct body part from the compensable injury to

the fractured coccyx.   The commission did not amend the finding

that the coccyx was a separate and distinct body part.      It

reversed by holding that to require the worker to distinguish

between those body parts was "too restrictive" an interpretation

of the Act.    The holding relieved the claimant from the

necessity of specifying all injuries in the original claim or

within two years.   That was the argument rejected in Shawley.

While the Workers' Compensation Act is to be liberally construed

in favor of the worker, "statutory construction may not be used

to extend the rights created by the Act beyond the limitations

and purposes set out therein."     Garcia v. Mantech Int'l Corp., 2

Va. App. 749, 754, 347 S.E.2d 548, 551 (1986) (notice must be

provided to proper employer).
                                - 5 -
     While the worker maintains in her brief that the coccyx and

sacrum are the same body part, she testified that the coccyx and

hip were not the same.   The employer had no notice of the hip,

piriformis, or sacrum injury.     Cf. Boxley v. Onorato, 218 Va.

931, 243 S.E.2d 201 (1978) (commission awarded benefits for

claim for new injury filed after statute of limitations because

medical records provided employer with timely notice).    The

memorandum of agreement only listed a fractured coccyx, and the

employer only accepted that injury as compensable.    The worker

failed to notify the employer of all injuries sustained in her

accident.   Since the worker is seeking benefits for injuries not

included in the memorandum of agreement or the original award,

the two-year statute of limitations bars the claim.

     Concluding the commission adopted an incorrect standard, we

do not address the other issues raised by the employer.

Accordingly, we reverse and remand for further proceedings

consistent with this opinion.

                                             Reversed and remanded.




                                - 6 -